Interim Decision 44435

Mew= OP REM .
In Visa Petition Proceedings
NYO-N-15M

Decided by Regional Commissioner Janicary 12,1965
acrobatic
dancer, are ineligible for classification under section 101(a) (15) (H) (I),
Immigration and Nationality Act, as aliens of distinguished merit and ability
since the -evidence does not establish that they have played starring or
leading roles or have been prominently featured by name as entertainers,
or that they have been acknowledged as eminent by recognized critics or
other experts in the field of entertainment.

Beneficiaries, who are entertainers, comedian ventriloquist and

•

This matter is before the Regional Commissioner on an appeal
from the decision of the District Director denying the petition
to accord the beneficiaries nonimmigrant status under section
101(a) (15) (H) (i) of the Immigration and Nationality Act.

The petitioner is a theatrical agent and producer who seeks to
import the beneficiaries temporarily for bookings through his office
as entertainers. The beneficiaries are natives and citizens of France.
Their address is given as Montreal, Canada. The male alien, aged
52, is described, as an "international comedian ventriloquist (the man
with the speaking hand)". His wife assists him and is also a ballet
dancer.
To qualify for classification under this section of the law, these
entertainers must be persons of distinguished merit and ability, and
further, must be coming to the United States to perform services
requiring such merit and ability.
The evidence submitted as to the personal qualifications of the
• beneficiaries consists of
(1) Publicity release of Bob Bellamy and Company, vocal impressionist,
ventriloquist, gags and comedy.
(2) Publicity release of Betty Gromer, "acrobatic dancer in Spanish
style, the only artist in Europe performing somersaults while playing castanets;,,
(3) Photographs, and
65

Interim Decision #1435
(4) Clippings from unnamed and undated publications showing appearances of the couple as entertainers at cafes, restaurants, a music hall,
hotels, and civic celebrations.

These documents do not establish that the beneficiaries have played
starring or leading roles, that they have been prominently featured
by name as entertainers, nor that they have been acknowledged as
eminent by recognized critics or other experts in the field of entertainment. It is concluded that the petitioner has failed to establish
that the beneficiaries are eligible for classification under section
101(a) (15) (H) (1) as persons of distinguished merit and ability.

is unnecessary, therefore, to consider whether the engagements
obtained or to be obtained by the petitioner in their behalf require
persons of such merit and ability. The appeal must be dismissed.
It

It is ordered that the appeal be and the same is hereby dismissed.

66

